EJECTMENT for certain real estate in Covington. Plea — not guilty. "Verdict and judgment for the defendant.
At the trial, the plaintiff’s lessors, who claimed under the board of commissioners of Fountain county, offered in evidence the record of a conveyance for certain real estate, including the locus in quo, from one Coleman to the board of justices of said county. The evidence was objected to, and the objection sustained.
We think this deed was admissible in evidence as a link in the chain of the plaintiff’s title.
The judgment is reversed, and the verdict set aside with costs. Cause remanded for further proceedings. Costs here.